   Case 2:18-cr-00703-JMV Document 96 Filed 11/20/20 Page 1 of 3 PageID: 524




                                                       U.S. Department of Justice
                                                       United States Attorney
                                                       District of New Jersey

Robert Frazer                                          970 Broad Street, Suite 700   Direct Dial: (973)645-2897
Assistant United States Attorney                       Newark, New Jersey 07102      Facsimile: (973) 645-3497



                                              November 20, 2020
BY ECF

The Honorable John Michael Vazquez
District Court Judge
United States Courthouse and Post Office
Newark, New Jersey 07102

           Re:        United States v. Michael Healy
                      Crim. No. 18-703 (JMV)

Dear Judge Vazquez:

        The Government is in receipt of defendant Michael Healy’s letter dated
November 19, 2020 in the form of a motion for the Court to order the
Government to comply with its Brady obligations. The letter is filled with legal
and factual inaccuracies and completely devoid of case law supporting
entitlement to the relief sought, including that the defense is entitled to “open
file” discovery of the homicide files for the three murders Healy has been
charged with in the Superseding Indictment; that the court should undertake
its own review of the discovery material to look for additional Brady material
and for the Government to provide the Court with a “Brady log”; and that the
Government should undertake an independent investigation to determine more
people 1 that may have had a motive to kill the three murder victims or who
trafficked drugs other than Healy in furtherance of the enterprise. The
Government respectfully requests an opportunity to submit a point-by-point
response no later than December 7, 2020.

           For now, the Court should be aware of the following:

           1) The Government stands by each and every answer in its September
              17, 2020 response to the defendant’s June Brady request letters. As
              will be discussed in our fuller point-by-point response, many of the
              requests were overbroad, similarly did not cite to any legal authority,
              requested discovery which did not constitute Brady material


1 The Government specifically pointed out to the defense, and provided police reports, in each
homicide pertaining to the “alternate theories” police were investigating prior to focusing on the
evidence against Healy. See response to paragraphs 10 and 19 of the Government’s September
17, 2020 letter.
  Case 2:18-cr-00703-JMV Document 96 Filed 11/20/20 Page 2 of 3 PageID: 525




            (including a category the defendant calls “circumstantial Brady
            evidence” which has no basis in the law 2) and requested Giglio and
            Jencks material (though fashioned as a Brady request) well in
            advance of what the law requires. 3
       2)   Myself and Ms. Khan have 45 years of combined prosecutorial
            experience and we fully understand the Government’s obligations
            under Brady and the Department of Justice Guidelines which extend
            beyond the Brady case law requirements. I have personally handled
            each of the two death penalty cases this District has brought in the
            last 15 years and fully understand the unique circumstances that
            such a case presents.
       3)   In an email communication from Mr. Turano and Mr. Ambrosio
            yesterday, defense counsel stated that “we certainly did not accuse
            you of any misconduct or ethical violations. In fact, we made a
            concerted effort not to.” Thus, no bad faith is being alleged by the
            defendant.
       4)   The Government has not only fully met its Brady obligations, but
            because of the nature of the charges in this case and the potential
            penalties, the Government has exceeded those requirements by
            providing discovery which would not ordinarily be available to the
            defense at this stage of the proceedings (for example, we have
            provided certain witness statements, though not required to do so,
            without any trial date having been set).
       5)   The Government has turned over the very material the defendant
            requests. For example, the Government in its September 17, 2020
            Brady response letter pointed out specifically the “alternate leads” law
            enforcement pursued in each of the murders, that is any investigation
            which focused on someone other than Healy. All of those reports were
            turned over in discovery. See response to Brady requests 10 and 19
            (“There is no direct evidence the murders were not related. However,
            early in the investigations of the charged homicides, local law
            enforcement did investigate other avenues as detailed in reports
            previously turned over in discovery. Investigation into the murder of
            Juan Santos Martinez, for example, centered around his family before

2 See pages 3-4 of defendant’s June 18, 2020 Brady request. Defendant defines this new and
overly broad category of the Government’s Brady obligation as “[a]ny circumstantial evidence
that can be used by Healy to suggest to a jury that he did not kill or conspire to kill the victims
and any circumstantial evidence that can be used by him to suggest that he was not the leader
of a DTE is what we consider ‘circumstantial Brady evidence’ which must be turned over to the
defendant immediately.”
3 The Court must balance the safety to witnesses in this case against allowing early disclosure
of Giglio material as Healy is charged with three murders, including the murder of people he
believed to be Government informants. A protective order is now pending before the Court to
address those concerns in one instance. The defendant’s requests in both the motion and their
June 15, 2020 request letter for impeachment (Giglio) material of the Government’s witnesses
so far in advance of any trial date, is unprecedented and not supported by case law.
                                                 2
  Case 2:18-cr-00703-JMV Document 96 Filed 11/20/20 Page 3 of 3 PageID: 526




         evidence was developed leading to the charges in this case. See
         reports already provided. In the Joey Colon murder, as contained in
         the reports previously turned over, law enforcement originally looked
         into ties he or his family may have had with local gangs before
         evidence was developed leading to the charges in this case.”)
      6) The Government provided the defense with the statement of Steven
         Capiello, which was summarized in a police report turned over in the
         first round of discovery. This was supplemented later on with the
         actual video recording of that interview. The defense then complained
         the Government did not classify these statements as Brady. The
         Government’s opinion on whether the material constitutes Brady is
         irrelevant. There is absolutely no dispute that the material was turned
         over in a timely fashion as the trial in this matter has not even been
         set and may be more than a year away.
      7) The Government undertook an exhaustive search for Brady material,
         pouring over every homicide file related to the three murders charged
         in this case. For example, not only were official police reports
         examined, but every scrap of paper, handwritten notes on back of
         folders, miscellaneous computer searches and every electronic file
         were gone over, and any material that arguably fit the category of
         “helpful to the defense” was turned over.

      While the Government does not oppose an order by the Court that the
Government must continue to comply with its Brady obligations, the
Government believes it is a moot point as the Government is doing just that.
The other relief sought by the defendant simply is overbroad, falls outside the
scope of Brady and the Department of Justice Guidelines, is unprecedented
and is not supported by the facts of this case or the law.

     Thank you for your consideration. The Government respectfully requests
December 7th to file its detailed response.

                                            Respectfully submitted,

                                            CRAIG CARPENITO
                                            United States Attorney




                                        BY: Robert Frazer
                                            Naazneen Khan
                                           Assistant U.S. Attorneys


                                        3
